DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christophe Lair  on 11/30/2021.
The application has been amended as follows: 
IN THE CLAIMS
	Claim 1, line 5: “with” is changed to: -- which includes--
	Claim 1, line 6: “the inner face” is changed to -- an inner face --
	Claim 1, line 22: “ on the corner formed at the junction” is changed to -- on a corner formed at a junction --
	Claim 3, line 4: “of a radial slot” is deleted.
	Claim 4, line 3: “on the one hand” is deleted.
	Claim 4, lines 3-4: “on the other hand” is deleted.
	Claim 6, line 4: “the ring” is changed to -- the turbine ring --
	Claim 7, line 5: “the ring” is changed to -- the turbine ring --
	Claim 7, line 6: “a notch” is changed to -- the notch --

	Claim 7, line 7: “radial dog” is changed to: -- radial centering dog --
	Claim 8, line 3: “the ring” is changed to -- the turbine ring --
	Claim 12, line 2: “the shape of a O” is changed to -- the shape of π --
	Claim 15, line 1: “a turbine ring” is change to -- the turbine ring –
 The above changes to claims 1, 3-4, 6-8, 12 and 15 are to correct informalities. 
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art: US 2018/0087401 A1, US 2018/0051591 A1, US 2018/0051590 A1, US 2018/0156068 A1 which are all owned by applicant teach the invention as substantially recited in claim 1 but fail to disclose: the first flange comprises a shoulder  projecting in the axial direction upstream from the second end of the first flange, and the second flange comprises a recess on a corner formed at a junction between the second end and the downstream face  of the second flange, said recess forming an axial stop configured to cooperate by interlocking with said shoulder in the axial direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745